Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 
Status of the Claims
Claims 1-5, 7, 14-15, 17-19 and 23 were pending. 
Applicant adds new claim 24.
The rejection under 35 USC 101 is maintained
The rejection under 35 USC 112 is maintained

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims add new limitation “determine, by the computer implemented system, a type of manufacturing process for each rough diamond based on…how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the imaging file to yield polished diamond parameters”. Throughout the specification, there is support for using rough diamond imaging files, and evaluating the number, size, locations and quality of the potential polished diamonds, and generating a potential polished diamond (Pg. 7, Para. 3). The selection is based on the amount of information that matches between the rough diamond image and parameters defined by the purchaser. Additionally, Pg. 18, Para. 3, is the only details associated with the analyzing step, the analysis is described comparing information in the imaging file with polished diamond parameters, evaluating the potential polished diamonds that can be produced from the rough diamonds based on those parameters. Specifically, polished diamond parameters are only ever described as “characteristics that are specific to polished diamonds…polished diamond criteria such as size, weight, color, clarity, the number of diamonds in the order, bid price list for each criteria, and discount/adjustment for fluorescence” (Pg. 8 Para. 3,) and make no mention of the type of polishing or method of polishing to impact the analysis. Therefore, there is insufficient description to support the claim limitation to indicate possession. If applicant can specifically point to the areas of the specifications which are able to showcase how a type of manufacturing is determined, as well as using the type and method of polishing to impact the determination and selection of rough diamonds from inventory, Examiner would reconsider this stance. 
Further, regarding Claim 18, Applicant enumerates detailed input from manufacturers regarding diamond parameters and processing them (“wherein the input includes polished diamond parameters for the plurality of raw diamonds comprising shapes for subsets of the plurality of polished diamonds, angles of subsets of the plurality of polished diamonds, cuts of subsets of the plurality of polished diamonds, desired sales prices for each of the plurality of polished diamonds, quantity of each of the plurality of raw diamonds to be sold at the desired sales price, acceptable diamond mines of origin for the plurality of raw diamonds, costs, profile for each of the plurality of polished diamonds, color for each of the plurality of polished diamonds, maximum number of the plurality of raw diamonds for purchase, and losses due to a cutting style used in the manufacturing process parameters; processing, by the processor, the input…”).  It is unclear where the specification supports these parameters.  Accordingly, the limitations may constitute impermissible new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the processing in response to the received and stored" in Pg. 5, Para. 2.  The “processing” was removed from claim 1, as well as the received and stored portion of the claims, meaning there is nothing to respond to, as well as what to process. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "performed in each period" in Pg. 8, Para. 4.  The “period” was removed from the claim and therefore when discussing the selecting step in each period, there is no basis to establish the period. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 14-15, 17-19 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,4,18 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to searching for and purchasing goods  which is a mental process. Other than reciting a computer 3D imaging nothing in the claims precludes the steps from being performed mentally.  But for the computer 3D imaging the limitations on apply data in imaging to desired parameters, apply manufacturing process based on price, select subset of diamonds, implement a sale is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  The limitations of computer 3D imaging are considered by the examiner to be extra solution activity.  Applicant has not invented computer 3D imaging.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations related to searching for and purchasing goods stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of computer 3D imaging were considered by the examiner to be extra solution activity above.  Applicant has not 3D computer imaging for diamonds.  (See Sarine reference).  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Computer 3D imaging and analysis of diamonds was a known commercial process at the time of Applicant’s invention.  (See Sarine reference).   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2 (diamond information), 3/15 (subsequent diamond information), 5 (manufacturer confidential proprietary information), 7 (selecting until order is filled), 14/17 (confidential information in escrow), 19 (maximum diamonds is a subset), 23 (identify and contain diamonds), 24 (cost price and color of diamonds) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1-4, 7, 15, 18, 23,24  are  rejected under 35 U.S.C. 103 as being unpatentable over “3D IMAGING: 3D reconstruction software maps diamonds”, 5/2014, https://www.vision-systems.com/cameras-accessories/article/16737370/3d-imaging-3d-reconstruction-software-maps-diamonds, hereinafter “Sarine” In view of Cohen 20090070236


Regarding Claim 1, 
scan, by the computer implemented system using an imaging system, an interior of each rough diamond of a plurality of rough diamonds from rough diamond inventory information of a diamond seller and an exterior of each rough diamond;
create, by the computer implemented system, a 3D model showing a location of spatial and physical properties for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond;
generate, by the computer implemented system, an imaging file for each rough diamond containing data including the 3D model, the location of the spatial and physical properties, an ask price of the seller and associated information for each rough diamond;
evaluate, by the computer implemented system, number, sizes, locations and quality of a manufacturer’s desired polished diamonds within a virtual model;
Sarine discloses Sarine’s Galaxy 1000 CT diamond scanning system, which scans a rough diamond and is able to generate a 3D model.  The model can be used to project possible ways to cut the diamond and manufacture polished stone to maximize profit.  (“Once the software has analyzed a multitude of possibilities, it identifies the most promising combinations and discerns how many and which polished diamonds need to be cut within the rough stone. In this way, profit is maximized by extracting the highest overall value of the polished stone or stones based on overall carat weight, clarity and cut. These results are then presented as graphical representations of the diamonds, their sizes, shapes and locations and which inclusions will be internal and which will be omitted from the final cut.”, Sarine, p.4)

Sarine does not explicitly disclose
apply, by the computer implemented system, the data in the imaging file to a manufacturer’s desired polished diamond parameters for each diamond cut to identify the rough diamonds with manufacturer’s desired polished diamond parameters;
apply, by the computer implemented system, the data in the imaging file to the manufacturer’s desired polished diamond parameters for each diamond cut to identify the potential polished diamonds that can be produced from the rough diamonds that are unique to the manufacturer specifications, unique to polished diamond distribution and based on the manufacturer’s desired polished diamond parameters;
apply , by the computer implemented system, a type of manufacturing process for each rough diamond based on an offer price, a largest value differential between costs of the rough diamond and a polished diamond, manufacturing processing parameters, customer parameters, the manufacturer’s desired polished diamond parameters for a type of polishing and a method of polishing and impacts to the spatial and physical properties for each rough diamond; 
However, the limitations are obvious in view of Cohen.   Cohen discloses a trading platform for precious stones.  (Cohen, abstract).  Cohen generally discloses that a customer may search for stones based on his desired parameters.  (Cohen, para 0038-39, “The user can select the cut and shape of the stone at A-3, A-4 as round, marquis, pairs, emerald etc. Other shapes are known in the diamond trading industry. At C-3 and C-4, the user selects a stone weight typically in carats. The user may select a range or single carat weight. At E-3, E-4, the user can select whether to do a search for a single diamond, parcels of diamonds, pairs of matching diamonds, or sets of matching diamonds. The claims appended hereto refer to "diamond stones" which also refers to polished or rough diamonds or a single, identified diamond, or a parcel of diamonds (a plurality of single diamonds with multiple grading certificates), a plurality matching pairs of single polished diamonds, and a plurality of matching sets of polished diamonds. Persons in the diamond trade understand that these categories, singles, pairs, parcels, matching pairs, and matching sets, are well known. Further, these skilled diamond traders understand the parameters and ranges for these various "types" of diamond transactions. In addition under "Item Type," E-4, the user can select a display of only "bid now items" which limits the search results to ONLY stones which are subject only to open bids or are available for bid. The user can select a display of only "buy now" items (E-4) which limits the search results to stones which can be immediately purchased from a guaranteed seller's inventory. A "guaranteed inventory" item refers to a vendor or seller status marker or indicia in the DIA record and data collection. The guaranteed inventory stone is immediately available for purchase and delivery.   The other diamond stone characteristics of color, fancy color, color grade may be selected from a range or may be selected from a pull down list. The term "select (sel) from a range" permits the user to input a single number or a range of numbers (within predetermined system limits). The term "list select" means that the user is presented with a pull down list. Clarity is selected or set by the inquiring person as a range. The Grading Lab at C-6 is a selection from a list. The selection from a list may include a "no grading lab" entry and an "all lab" entry. Price at D-6 can be a single number or a set range, typically noted as price per carat or "p. c." The other diamond stone characteristics of cut grade, polish, symmetry, depth, table and girdle are well known to diamond traders. Step 201 in FIG. 1A employs, in one embodiment, the search for diamonds per the display input Table A shown in FIG. 2A.”).  The examiner notes that the Sarine reference discloses that a CT scan can reveal internal/external features of a stone which can be used to plan cutting the stone in various ways in the manufacturing process for polished diamonds.  (See above).  That is, Sarine can produce data describing possible ways to process a rough diamond to yield the most value.   This could include data regarding processing the stone, the cuts/shapes/sizes of the diamonds yielded, the value of the diamonds, etc.  Cohen discloses that parameters of rough diamonds can be selected by a purchaser to search of matching stones.  (See above).  The examiner respectfully suggests that the new data yielded by Sarine’s CT could similarly published in marketplace such that purchasers could find prospective stones for purchase based on their desires.  

select, by the computer implemented system, a subset of the plurality of rough diamonds based on the applying; and 
(Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory),

implement, by the computer implement system, a sale between the seller and manufacturer for the subset of the plurality of rough diamonds, in response to the offer price of the manufacturer exceeding the ask price of the seller.
(Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]).  The examiner notes that it is well known in the art that a purchaser of a rough diamond could be a manufacturer.  (See e.g., Sarine reference; Applicant’s specification background, “Purchasers have unique manufacturing specification and polished sales distributions.” ).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sarine with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching).


Regarding Claim 2, Sarine and Cohen disclose the system of claim 1.
wherein the associated information includes shape, cutting style, physical dimensions, weight, diameter, crown information, girdle information, pavilion information, table information, clarity grade, color grade, and type.
See prior art rejection of claim 1 regarding Sarine.


Regarding Claim 3, Sarine and Cohen disclose the system of claim 1.
wherein the central system is further configured to perform the processing in response to receiving and storing subsequent rough diamond inventory information.
See prior art rejection of claim 1 regarding Sarine.  The examiner interprets the Sarine Galaxy 1000 machine as capable of processing subsequent rough diamonds.  

Regarding Claim 4, 
See prior art rejection of claim 1.  

Regarding Claim 7, Sarine and Cohen disclose the method of claim 4. 

Sarine does not explicitly disclose
wherein the selecting step is performed until the polished diamond order is fulfilled. 
Cohen teaches wherein the selecting step is performed in each period until the polished diamond order is fulfilled (Cohen Para. [0023] offer for sale may be frequently updated, if the purchaser sets multiple parameters, then all the orders will be searched, and buying will commence until fulfilled). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sarine with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching). 


Regarding Claim 15, Sarine and Cohen disclose the method of claim 4. 
further comprising receiving and storing subsequent rough diamond inventory information.
See prior art rejection of claim 1 regarding Sarine.  The examiner interprets the Sarine Galaxy 1000 machine as capable of processing subsequent rough diamonds.  

Regarding Claim 18 
See prior art rejection of claim 1.

Regarding Claim 23, Sarine and Cohen disclose the method of claim 1. 

Sarine does not explicitly disclose
further configured with software applications and related data to: place, by the computer implemented system using a sorting system, the subset of the plurality of rough diamonds in a container having an identification number; check, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser manufacturer.

 (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sarine with the sorting and distribution of Cohen. The motivation for doing so would be to provide accurate delivery and tracking of diamonds throughout the entire process (Cohen Para. [0029-0031]).

Regarding Claim 24, Sarine and Cohen disclose the method of claim 18. 
wherein: the desired sales prices for each of the plurality of polished diamonds are associated with a desired size, color, clarity and fluorescence; 
the costs are for certification and labor; and 

(Cohen, Para 0057-0066, “[0057] My Purchases (or Sales) Table
[0058] transaction number
[0059] initiation date (initial posting of offer date or last bid post date)
[0060] diamond characteristics
[0061] cut
[0062] carat
[0063] color
[0064] clarity
[0065] Grade Lab certificate
[0066] total transaction cost this diamond”)

the color for each of the plurality of polished diamonds includes color probability. 
(Cohen, para 0039, “[0039] The other diamond stone characteristics of color, fancy color, color grade may be selected from a range or may be selected from a pull down list. The term "select (sel) from a range" permits the user to input a single number or a range of numbers (within predetermined system limits). The term "list select" means that the user is presented with a pull down list. Clarity is selected or set by the inquiring person as a range.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sarine with the diamond platform for buying and selling based on specific parameters as taught by Cohen. The motivation for doing so would be to allow the diamond purchasing platform to use more advanced search parameters, to create an ideal match between buyers and sellers, without the need for a third party communicator (Cohen Para. [0004] searching without the need for a broker, since the seller include grading information; Para. [0034-0038] advanced searching allows for ideal matching).


Claim 19  are  rejected under 35 U.S.C. 103 as being unpatentable over “3D IMAGING: 3D reconstruction software maps diamonds”, 5/2014, https://www.vision-systems.com/cameras-accessories/article/16737370/3d-imaging-3d-reconstruction-software-maps-diamonds, hereinafter “Sarine” In view of Cohen 20090070236 in view of Official Notice

Regarding Claim 19, Sarine and Cohen disclose the method of claim 18. 

Sarine/Cohen disclose purchasing diamonds.  Sarine does not explicitly disclose
wherein the maximum number of the plurality of polished diamonds for purchase includes a quantity of a subset of the plurality of polished diamonds for purchase.
The examiner takes official notice that it is old and well known for purchasers of a commodity to place an order for a quantity of goods that is filled by a subset.  For example a purchaser of stock may place an order for a quantity of shares at a price that is partially filled by available shares on the stock market.  It can be seen that all the claimed elements are taught by Sarine, Cohen or Official notice. Purchasing a subset by official notice does not change the functions taught by Sarine or Cohen.  Analyzing a rough stone and purchasing/selling would be performed the same way independent whether a purchase is a maximum number or a subset amount.  Since the function of the elements in Sarine, Cohen and official notice do not interfere with each other the results would be predictable. It would have been obvious to one of ordinary still in the art to include in the system of Sarine and Cohen subset purchase as taught by official notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 





Claim 14,17  are  rejected under 35 U.S.C. 103 as being unpatentable over “3D IMAGING: 3D reconstruction software maps diamonds”, 5/2014, https://www.vision-systems.com/cameras-accessories/article/16737370/3d-imaging-3d-reconstruction-software-maps-diamonds, hereinafter “Sarine” In view of Cohen 20090070236 in view of US 2013/0226765 A1 Tal.

Regarding Claim 14, Sarine and Cohen disclose the system of claim 1.

wherein the manufacturing process parameters are provided to a confidential escrow system by the manufacturer a rough diamond purchaser, and received from the escrow system, 
Cohen teaches wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sarine with the escrow system of Cohen. The motivation for doing so would be to provide secure systems for two entities to be united (Cohen Para. [0027] escrow makes the payment, especially of large sums, to be secured).


Sarine does not explicitly disclose
wherein the manufacturing process parameters are accessible only by the corresponding purchaser manufacturer and the central system.
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that Sarine and Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding Claim 17, Sarine and Cohen disclose the method of claim 4. 
See prior art rejection of claim 14.


Claim 19  are  rejected under 35 U.S.C. 103 as being unpatentable over “3D IMAGING: 3D reconstruction software maps diamonds”, 5/2014, https://www.vision-systems.com/cameras-accessories/article/16737370/3d-imaging-3d-reconstruction-software-maps-diamonds, hereinafter “Sarine” In view of Cohen 20090070236 in view of US 2016/0103938 A1 Ariel in view of  US 2013/0226765 A1 Tal.

Regarding Claim 5, Sarine and Cohen disclose the method of claim 4. 

wherein the determining step is performed in response to a particular polished diamond order that specifies an individual polished diamond using manufacturing process parameters that are specific to polished diamonds which includes a particular one of that manufacturer’s … polished diamond manufacturing process parameters.
See prior art rejection of claim 1.  The examiner interprets Sarine as producing possible manufacturing parameters for a rough stone to produce polished diamonds.  Cohen discloses that a diamond purchaser may input search parameters to purchase matching stones.  The examiner suggests that offering a marketplace where a purchase may search/order based on the parameters produced by the well known commercial system of Sarine would be obvious.  

Sarine does not explicitly disclose
confidential and
Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that Sarine and Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

proprietary
Ariel teaches wherein the polished manufacturing parameters are proprietary (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to Sarine and Cohen with the proprietary parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy).



Conclusion


Relevant art not relied on but made of record include
Therawstone.com, 9/2016, https://web.archive.org/web/20160923143123/https://www.therawstone.com/collections/raw







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687